Dear Auditor Montee:
This office received your letter of July 27, 2009, submitting a fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition (version 2) submitted by Dr. Marsha Taylor regarding a proposed constitutional amendment to Article I, Section 36 of the Missouri Constitution. The fiscal note summary that you submitted is as follows:
  It is estimated the Missouri Medicaid program will have one-time state costs of $50,000 and unknown future costs. Local governmental entities that do not utilize a self-funded or other health benefit plan that is exempt from state regulation by federal law may be adversely affected by the proposal, however, the total costs are unknown.
Under § 116.175.4, RSMo, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
                                                         Very truly yours,
                                                         _________________ CHRIS KOSTER Attorney General *Page 1